Case 1:19-cv-23915-BB Document 93 Entered on FLSD Docket 05/03/2021 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-cv-23915-BLOOM/Louis

  MARGARET RADKE,

             Plaintiff,

  v.

  NCL (BAHAMAS) LTD.,

        Defendant.
  ________________________/

                            OMNIBUS ORDER ON MOTIONS IN LIMINE

             THIS CAUSE is before the Court upon Plaintiff Margaret Radke’s (“Plaintiff”) Motion in

  Limine, ECF No. [55] (“Plaintiff’s Motion”), filed on February 17, 2021, and Defendant NCL

  (Bahamas) Ltd.’s (“Defendant”) Motion in Limine, ECF No. [59] (“Defendant’s Motion”), filed

  on February 17, 2021. The Court has carefully considered Plaintiff’s Motion and Defendant’s

  Motion, all opposing and supporting materials, the record in this case, the applicable law, and is

  otherwise fully advised. For the reasons that follow, Plaintiff’s Motion is denied, and Defendant’s

  Motion is granted in part and denied in part.

       I.        BACKGROUND

             The Court assumes the parties’ familiarity with the facts of this case.

       II.       LEGAL STANDARD

             “In fairness to the parties and their ability to put on their case, a court should exclude

  evidence in limine only when it is clearly inadmissible on all potential grounds.” United States v.

  Gonzalez, 718 F. Supp. 2d 1341, 1345 (S.D. Fla. 2010). “The movant has the burden of

  demonstrating that the evidence is inadmissible on any relevant ground.” Id. “Unless evidence
Case 1:19-cv-23915-BB Document 93 Entered on FLSD Docket 05/03/2021 Page 2 of 10

                                                               Case No. 19-cv-23915-BLOOM/Louis


  meets this high standard, evidentiary rulings should be deferred until trial so that questions of

  foundation, relevancy, and potential prejudice may be resolved in proper context.” In re Seroquel

  Prods. Liab. Litig., Nos. 6:06-md-1769-Orl-22DAB, 6:07-cv-15733-Orl-22DAB, 2009 WL

  260989, at *1 (M.D. Fla. Feb. 4, 2009). Likewise, “[i]n light of the preliminary or preemptive

  nature of motions in limine, ‘any party may seek reconsideration at trial in light of the evidence

  actually presented and shall make contemporaneous objections when evidence is elicited.’” Holder

  v. Anderson, No. 3:16-CV-1307-J-39JBT, 2018 WL 4956757, at *1 (M.D. Fla. May 30, 2018)

  (quoting Miller ex rel. Miller v. Ford Motor Co., No. 2:01CV545FTM-29DNF, 2004 WL

  4054843, at *1 (M.D. Fla. July 22, 2004)); In re Seroquel Prod. Liab. Litig., 2009 WL 260989, at

  *1 (“The court will entertain objections on individual proffers as they arise at trial, even though

  the proffer falls within the scope of a denied motion in limine.” (citing United States v. Connelly,

  874 F.2d 412, 416 (7th Cir. 1989))).

         Evidence is admissible if relevant, and evidence is relevant if it has any tendency to prove

  or disprove a fact of consequence. Fed. R. Evid. 401, 402; Advisory Comm. Notes, Fed. R. Evid.

  401 (“The standard of probability under the rule is ‘more probable than it would be without the

  evidence.’”); United States v. Patrick, 513 F. App’x 882, 886 (11th Cir. 2013). A district court

  may exclude relevant evidence under Rule 403 if “its probative value is substantially outweighed

  by a danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

  of time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. “Rule 403 is an

  extraordinary remedy which the district court should invoke sparingly, and the balance should be

  struck in favor of admissibility.” Patrick, 513 F. App’x at 886 (citing United States v. Lopez, 649

  F.3d 1222, 1247 (11th Cir. 2011); United States v. Alfaro-Moncada, 607 F.3d 720, 734 (11th Cir.

  2010)). Rule 403’s “major function . . . is limited to excluding matter of scant or cumulative




                                                    2
Case 1:19-cv-23915-BB Document 93 Entered on FLSD Docket 05/03/2021 Page 3 of 10

                                                                 Case No. 19-cv-23915-BLOOM/Louis


  probative force, dragged in by the heels for the sake of its prejudicial effect.” United States v.

  Grant, 256 F.3d 1146, 1155 (11th Cir. 2001). The movant has the burden to demonstrate that the

  evidence is inadmissible. Gonzalez, 718 F. Supp. 2d at 1345.

      III.      DISCUSSION

             A. Plaintiff’s Motion1

             Plaintiff seeks to preclude Defendant’s corporate representative, Rachel Fagenson (“Ms.

  Fagenson”), or any of Defendant’s witnesses from testifying at trial about matters that are not

  based on their personal observations. Specifically, Plaintiff takes issue with Ms. Fagenson’s

  deposition testimony regarding the condition of the floor at the time of Plaintiff’s fall, arguing that

  it is not based on her personal knowledge and inadmissible hearsay. ECF No. [55] at 1-5; see also

  ECF No. [62-1] at 21:6-22:2, 23:19-24:1, 33:9-34:6, 81:3-18, 91:5-22, 102:15-104:12. In response,

  Defendant maintains that the Ms. Fagenson’s testimony is not hearsay, but rather “admissible

  testimony in the form of the corporate-defendant’s subjective beliefs and opinions.” ECF No. [78]

  at 2.

             “[I]t is a fact that a corporation has no mouth with which to speak other than that of its

  representatives.” Atl. Marine Fla., LLC v. Evanston Ins. Co., No. 3:08-CV-538-J-20TEM, 2010

  WL 1930977, at *2 (M.D. Fla. May 13, 2010) (quoting ABN Amro Mortgage Group, Inc. v.

  Maximum Mortgage, Inc., No. 1:04cv492, 2006 WL 2598034, *7 (N.D. Ind. Sept. 8, 2006)). While

  Rule 30(b)(6) does not require a corporate deponent to have direct personal knowledge of the

  matters to which he or she testifies,2 “[Fed. R. Evid. 602] limits the [corporate representative’s]


  1
   Defendant filed a response to Plaintiff’s Motion, ECF No. [78], to which Plaintiff filed a reply, ECF No.
  [80].
  2
    “It is not necessary that the corporate representative have direct, personal knowledge of each and every
  fact discussed in her affidavit or deposition.” Harrington v. RoundPoint Mortg. Servicing Corp., No.
  215CV322FTM38MRM, 2017 WL 1331072, at *3 (M.D. Fla. Apr. 11, 2017) (quoting Atl. Marine, 2010


                                                      3
Case 1:19-cv-23915-BB Document 93 Entered on FLSD Docket 05/03/2021 Page 4 of 10

                                                                 Case No. 19-cv-23915-BLOOM/Louis


  trial testimony to matters that are within his [or her] personal knowledge.” Indus. Eng’g & Dev.,

  Inc. v. Static Control Components, Inc., No. 8:12-CV-691-T-24-MAP, 2014 WL 4983912, at *3

  (M.D. Fla. Oct. 6, 2014) (citing Fed. R. Evid. 602); see also Union Pump Co. v. Centrifugal Tech.

  Inc., 404 F. App’x 899, 907-08 (5th Cir. 2010) (“a corporate representative may not testify to

  matters outside his own personal knowledge ‘to the extent that information [is] hearsay not falling

  within one of the authorized exceptions.’” (alterations in original) (quoting Brazos River Auth. v.

  GE Ionics, Inc., 469 F.3d 416, 435 (5th Cir. 2006))).

          Here, Plaintiff agrees that Ms. Fagenson may testify at trial about Defendant’s corporate

  policies and crewmember training, but “is specifically seeking a ruling” to prohibit Ms. Fagenson

  from testifying to matters such as that the “floor in the area of [Plaintiff’s] fall was dry[,]” that

  there was “no deficiency or issue at the time of the flooring in the area where [Plaintiff] fell[,]” or

  that there was a second cone placed in the area of Plaintiff’s fall which was located outside the

  CCTV forage. ECF No. [80] (citation omitted). Without the context of trial, the Court cannot rule

  on issues regarding the foundation for admitting Ms. Fagenson’s testimony. Moreover, generally

  speaking, to be appropriate, motions in limine should address specific pieces of evidence that are

  inadmissible on any relevant ground. Importantly, such motions should not be used as an attempt

  to ensure that the rules of court will be enforced at trial. Thus, Plaintiff’s Motion is denied as

  premature and speculative at this stage.3 Plaintiff may raise objections to specific pieces of

  evidence testimony introduced at trial.




  WL 1930977 at *2); see also QBE Ins. Corp. v. Jorda Enterprises, Inc., 277 F.R.D. 676, 688 (S.D. Fla.
  2012) (“The testimony of a Rule 30(b)(6) witness represents the collective knowledge of the corporation,
  not of the specific individual deponents. A Rule 30(b)(6) designee presents the corporation’s position on
  the listed topics. The corporation appears vicariously through its designees.”) (citation omitted).
  3
   This is especially true given that Defendant intends to call Binns Powell, the crewmember who observed
  Plaintiff’s fall, at trial. ECF No. [58]; see also ECF No. [69].


                                                     4
Case 1:19-cv-23915-BB Document 93 Entered on FLSD Docket 05/03/2021 Page 5 of 10

                                                                 Case No. 19-cv-23915-BLOOM/Louis


          B. Defendant’s Motion4

          Defendant seeks to preclude Plaintiff from introducing the following categories of evidence

  at the upcoming trial:

          (a) Evidence of prior incidents;

          (b) Expert testimony outside of Plaintiff’s expert disclosure;

          (c) Evidence as to the need and cost of future medical care;

          (d) Medical records unrelated to Plaintiff’s left arm and shoulder;

          (e) Evidence relating to Plaintiff’s diagnoses and treatment for cancer and liver cirrhosis;

          (f) Reference to the circumstances surrounding the deaths of Plaintiff’s husband and son;

          (g) Reference to and evidence of Plaintiff’s sexual assault;

          (h) Should Plaintiff introduce the total amounts charged by her medical providers for her
              left shoulder treatment, then Defendant is permitted introduce evidence of amounts
              written off and actually paid; and

          (i) Evidence, testimony, and argument regarding “general issues” including: (i) the
              parties’ respective wealth or disparity of financial resources; (ii) comments by counsel
              concerning personal knowledge or justness of cause; (iii) urging the jury to “send a
              message” to Defendant; (iv) improper statements of law; (v) reference to jury verdicts
              or settlements in unrelated cases; (vi) reference to irrelevant and/or prejudicial matters;
              (vii) inflammatory language or evidence; and (viii) evidence of protection and
              indemnity liability insurance available to Defendant.

          In her Response, Plaintiff does not oppose the categories of evidence addressed in (h) and

  (i). As such, Defendant’s Motion is granted with respect to (h) and (i). The Court now considers

  Defendant’s requests to exclude the remaining categories of evidence.

              i. Evidence of prior incidents

          Defendant asserts that Plaintiff should be precluded from introducing evidence of any prior

  incidents because they are not substantially similar in nature to the subject incident. Plaintiff



  4
    Plaintiff filed a response to Defendant’s Motion, ECF No. [75] (“Response”), to which Defendant filed a
  reply, ECF No. [81] (“Reply”).


                                                     5
Case 1:19-cv-23915-BB Document 93 Entered on FLSD Docket 05/03/2021 Page 6 of 10

                                                                     Case No. 19-cv-23915-BLOOM/Louis


  responds that the prior incidents are relevant as proof of notice, and that she should not be

  precluded from laying a proper foundation for the admissibility of such evidence.

            “[E]vidence of similar accidents might be relevant to defendant’s notice, magnitude of the

  danger involved, the defendant’s ability to correct a known defect, the lack of safety for intended

  uses, strength of a product, the standard of care, and causation.” Jones v. Otis Elevator Co., 861

  F.2d 665, 661 (11th Cir. 1988) (quoting Ramos v. Liberty Mutual Ins. Co., 615 F.2d 334, 338 (5th

  Cir. 1980)). In order to be admissible, “conditions substantially similar to the occurrence in

  question must have caused the prior accident,” and “the prior accident must not have occurred too

  remote in time.” Id. at 662-63 (citations omitted). Overall, “[d]etermining the remoteness of

  evidence is within the trial judge’s discretion.” Id. at 663 (citation omitted)

            During discovery, Defendant identified two individuals “who were injured as a result of

  slipping and falling in the subject area for the three (3) years prior to” Plaintiff’s incident. ECF

  No. [59-1]. While Plaintiff has not fully identified how these incidents are “substantially similar”

  to the underlying action, the Court will permit Plaintiff to identify the specific incidents and lay

  the appropriate foundation at trial. Thus, the Motion is denied as to this matter.

                ii. Expert testimony outside of Plaintiff’s expert disclosure

            Defendant’s request is twofold: (1) preclude Dr. Pappou5 from testifying to matters outside

  his expert report; and (2) preclude Plaintiff’s other medical providers from providing expert

  testimony. Plaintiff concedes that Dr. Pappou is bound to the opinions in his report and explains

  that she does not intend on eliciting expert opinions from any other medical provider who treated

  Plaintiff. Plaintiff, however, also notes that Dr. Pappou may also explain the surgeries Plaintiff




  5
      Dr. Pappou is also one of Plaintiff’s treating physicians. ECF No. [59-2].


                                                         6
Case 1:19-cv-23915-BB Document 93 Entered on FLSD Docket 05/03/2021 Page 7 of 10

                                                                   Case No. 19-cv-23915-BLOOM/Louis


  had as a result of her fall, as well as the additional surgical options available to Plaintiff. Defendant

  disagrees.

          “When a treating physician testifies regarding opinions ‘formed and based upon

  observations made during the course of treatment,’ the treating physician need not produce a Rule

  26(a)(2)(B) report.” In re Denture Cream Prods. Liab. Litig., No. 09-2051-MD, 2012 WL

  5199597, at *4 (S.D. Fla. Oct. 22, 2012) (citation omitted). Likewise, “because a treating physician

  considers not only the plaintiff’s diagnosis and prognosis, opinions as to the cause of injuries do

  not require a written report if based on the examination and treatment of the patient.” Levine v.

  Wyeth, Inc., No. 8:09-cv-854-T-33AEP, 2010 WL 2612579, at *1 (M.D. Fla. June 25, 2010).

  “Treating physicians commonly consider the cause of any medical condition presented in a patient,

  the diagnosis, the prognosis, and the extent of disability, if any, caused by the condition or injury.”

  Id.; see also McGuire v. Davis, 437 F.2d 570, 572-73 (5th Cir. 1971) (finding objection to doctor’s

  testimony as to causation without merit because “a physician who has examined an injured party

  may describe what he has seen and give his expert inferences therefrom”);6 Jones v. Royal

  Caribbean Cruises, Ltd., No. 12-20322-CIV, 2013 WL 8695361, at *5 (S.D. Fla. Apr. 4, 2013).

  On the other hand, “[w]here a doctor’s opinion extends beyond the facts disclosed during care and

  treatment of the patient and the doctor is specially retained to develop opinion testimony, he or she

  is subject to the provisions of Rule 26(a)(2)(B).” Levine, 2010 WL 2612579, at *1 (citing Brown

  v. Best Foods, 169 F.R.D. 385, 388 (N.D. Ala. 1996)).

          Dr. Pappou and Plaintiff’s other treating physicians are permitted to discuss the treatment

  and care provided to Plaintiff, as well as any future surgical intervention, so long as they testify



  6
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the Eleventh
  Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit issued prior
  to October 1, 1981.


                                                       7
Case 1:19-cv-23915-BB Document 93 Entered on FLSD Docket 05/03/2021 Page 8 of 10

                                                               Case No. 19-cv-23915-BLOOM/Louis


  about their observations based on their personal knowledge and treatment of Plaintiff. Because

  Defendant does not clearly specify which opinions it seeks to preclude, the Court will address the

  testimony of Plaintiff’s treating physicians at trial. Thus, the Motion is denied as to this matter.

               iii. Evidence as to the need and cost of future medical care

            Defendant seeks to preclude Plaintiff from introducing evidence as to the need and cost of

  future medical care. Because Dr. Pappou is Plaintiff’s treating physician and his opinion is based

  on his care and treatment of Plaintiff, the Court concludes that he may testify regarding his

  opinions on “the need for future treatment if these opinions are sufficiently related to information

  disclosed during the care and treatment of Plaintiff.” The exact boundaries of the treating

  physician’s testimony [should] be addressed with specific objections to specific testimony in the

  context of trial.” Baratta v. City of Largo, No. 8:01-cv-1894EAJ, 2003 WL 25686843, at *3 (M.D.

  Fla. Mar. 18, 2003) (citing Tzoumis v. Tempel Steel Co., 168 F. Supp. 2d 871, 876 (N.D. Ill. 2001)).

  Thus, the Motion is denied as to this matter.

               iv. Medical records unrelated to Plaintiff’s left arm and shoulder

            Defendant seeks to preclude Plaintiff from introducing medical records unrelated to her

  left arm and shoulder injuries. Plaintiff responds that she is claiming damages only to her “left arm

  and shoulder and her resulting surgeries, medical charges, and non-economic damages allowable

  by the general maritime law for her shipboard injuries.” ECF No. [75] at 3. As such, it does not

  appear that there is a true disagreement with respect to Defendant’s request to preclude any medical

  records or bills pertaining to Plaintiff’s other body parts. Thus, the Motion is granted as to this

  matter.




                                                    8
Case 1:19-cv-23915-BB Document 93 Entered on FLSD Docket 05/03/2021 Page 9 of 10

                                                              Case No. 19-cv-23915-BLOOM/Louis


             v. Evidence relating to plaintiff’s diagnoses and treatment for cancer and liver
                cirrhosis

         Defendant seeks to preclude Plaintiff from introducing evidence related to her diagnoses

  and treatment for cancer and liver cirrhosis. Plaintiff responds that Defendant has identified an

  expert toxicologist and “[d]epending what the expert testifies to may give good reason to discuss

  on cross examination either of the above medical conditions and treatment.” ECF No. [75] at 4.

         Here, Dr. Lisa Reidy’s expert testimony is limited to “Plaintiff’s alcohol consumption and

  intoxication on the date of the incident” and the “effects such intoxication would have had on

  Plaintiff’s perception and ability to walk and function as the time of her alleged fall[.]” ECF No.

  [75-1]. It is therefore difficult to conceive how Dr. Reidy’s expert testimony would open the door

  to discussions about Plaintiff’s cancer or liver cirrhosis. Nonetheless, this is a slip and fall case

  where Plaintiff is seeking damages for her injuries to her left arm and shoulder and for mental

  anguish. The Court agrees that the relevance of Plaintiff’s cancer and liver cirrhosis is outweighed

  by the danger of unfair prejudice. Thus, the Motion is granted as to this matter.

             vi. Reference to the circumstances surrounding the deaths of Plaintiff’s husband
                 and son

         Defendant seeks to preclude Plaintiff from referencing the circumstances surrounding the

  deaths of Plaintiff’s late husband and son. Plaintiff responds that the topics do not appear to be

  relevant to the issue at hand, but requests that the Court defer a ruling to the extent Defendant

  makes such information relevant by way of its cross-examination of Plaintiff. The Court agrees

  that the relevance of the circumstances of the deaths of Plaintiff’s husband and son is outweighed

  by the danger of unfair prejudice. Thus, the Motion is granted as to this matter.

             vii. Reference to or evidence of Plaintiff’s sexual assault

         Defendant seeks to preclude Plaintiff from introducing any evidence or referencing

  Plaintiff’s prior sexual assault. Plaintiff, again, argues that while the topic of Plaintiff’s sexual


                                                   9
Case 1:19-cv-23915-BB Document 93 Entered on FLSD Docket 05/03/2021 Page 10 of 10

                                                              Case No. 19-cv-23915-BLOOM/Louis


  assault “on its face does not seem relevant to her shipboard injury claim to her left arm and

  shoulder, this remains to be borne out by the [cross-examination] of [Plaintiff] at trial.” ECF No.

  75 at 5. The Court finds that the relevance of Plaintiff’s prior sexual assault is outweighed by the

  danger of unfair prejudice. Thus, the Motion is granted as to this matter.

     IV.       CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [55],

  is DENIED, and Defendant’s Motion, ECF No. [59], is GRANTED IN PART AND DENIED

  IN PART consistent with this Order.

           DONE AND ORDERED in Chambers at Miami, Florida, on May 3, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                  10
